Citation Nr: 1125124	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  04-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities.       

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist and hand disabilities.   

3.  Entitlement to an initial evaluation in excess of 10 percent for schizoaffective disorder.   

4.  Entitlement to an effective date earlier than November 3, 2003, for the grant of service connection for schizoaffective disorder.  

(The issue of whether a July 2007 Board decision, which granted an initial rating of 10 percent for residual scarring of the right arm, effective from September 11, 2003, the date of the grant of service connection, should be revised or reversed on the basis of clear and unmistakable error (CUE), is the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:	William C. Herren, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The Veteran had active service from November 1988 to April 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and February 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In the November 2007 rating action, the RO granted service connection for schizoaffective disorder.  At that time, the RO assigned a 10 percent disability rating, effective from November 3, 2003.      

In a July 2009 remand, the Board construed an April 2008 statement from the Veteran as a Notice of Disagreement (NOD) with the evaluation assigned to his service-connected schizoaffective disorder.  Thus, the Board remanded the claim of entitlement to an initial rating in excess of 10 percent for schizoaffective disorder to the RO so that a statement of the case (SOC) could be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2009, the RO issued an SOC with respect to the aforementioned issue.  Subsequently, the Veteran submitted a timely substantive appeal (VA Form 9).     

In the February 2010 rating action, the RO denied the Veteran's claims of entitlement to service connection for sleep apnea, to include as secondary to service-connected right wrist and hand disabilities; a right shoulder disability, to include as secondary to service-connected right wrist and hand disabilities; skin cancer of the nose; and median nerve impairment.  The Veteran filed an NOD in March 2010 and an SOC was issued in April 2010.  However, in the Veteran's May 2010 substantive appeal, he stated that he was only appealing the claims for service connection for sleep apnea and a right shoulder disability.  See 38 C.F.R. § 20.202 (2010); Ledford v. West, 136 F.3d 776, 770-80 (Fed. Cir. 1998).  As the Veteran did not perfect his appeal of the claims for service connection for skin cancer of the nose and median nerve impairment with the submission of a substantive appeal, these matters are not in appellate status. 

As for the claim for service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, it appears that the RO denied it on its merits rather than on the predicate matter of whether new and material evidence has been received which is sufficient to reopen the claim.  In this regard, as explained in greater detail below, the RO had initially denied service connection for a sleep disorder in an August 2004 rating action and the Veteran did not subsequently appeal that decision.  Irrespective of the RO's action, it is incumbent on the Board to adjudicate the new and material issue.  The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the appellant that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  The proper issue on appeal, therefore, is whether new and material evidence has been received which is sufficient to reopen the previously-denied service connection claim for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Central Office in Washington, D.C.  

In this case, the Board has construed an April 2008 statement from the Veteran as an NOD with the evaluation assigned to his service-connected schizoaffective disorder.  As explained in greater detail below, the Board also construes the April 2008 statement from the Veteran as an NOD with the effective date assigned for the grant of service connection for schizoaffective disorder.  Pursuant to the holding in Manlincon, 12 Vet. App. at 119, the issue of entitlement to an effective date earlier than November 3, 2003, for the grant of service connection for schizoaffective disorder, must be remanded.

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    

As noted above, the issue of whether a July 2007 Board decision, which granted an initial rating of 10 percent for residual scarring of the right arm, should be revised or reversed on the basis of CUE, is the subject of a separate appellate decision.  In the July 2007 decision, the Board granted the assignment of an initial 10 percent evaluation for the service-connected residual scarring of the right arm, effective from the date of the grant of service connection which was September 11, 2003.  In this regard, the Veteran, through his attorney-representative, maintains that an effective date earlier than September 11, 2003, for the grant of service connection for residual scarring of the right arm is warranted.  Specifically, the Veteran's attorney-representative contends that the Veteran filed his initial claim for service connection for scarring of the right arm in May 1993, within one year after his separation from the military.  Thus, the Veteran's attorney-representative alleges that the Veteran's claim remained pending until it was ultimately granted in an April 2004 rating action.  As such, the Veteran's attorney-representative maintains that the day following the Veteran's discharge, which would be April 21, 1993, should be the effective date of the grant of service connection for residual scarring of the right arm.  See 38 C.F.R. § 3.400(b)(2)(i).

As explained further in the separate appellate decision with respect to the Veteran's CUE claim, the Board observes that a claimant may not bring a "free-standing" claim for an earlier effective date when the decision assigning that effective date (here, the April 2004 RO decision) has become final.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006)(holding that "to the extent that [a veteran] has improperly raised a freestanding 'claim for an earlier effective date' in an attempt to overcome the finality of [RO] decisions, his appeal will be dismissed.") Accordingly, and pursuant to Rudd, the only way that the Veteran could challenge the effective date assigned by the April 2004 RO decision would be to allege CUE in that decision, and not by challenging the July 2007 Board decision.      

Thus, in light of the above, the issue of whether there was CUE in an April 2004 rating decision that assigned an effective date of September 11, 2003, for the grant of service connection for scarring of the right arm, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The underlying issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, and the issues of entitlement to an initial evaluation in excess of 10 percent for schizoaffective disorder, and entitlement to an effective date earlier than November 3, 2003, for the grant of service connection for schizoaffective disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an August 2004 rating action, the RO denied entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities.  The Veteran was provided notice of the decision and his appellate rights.  He did not appeal.      

2.  In May 2009, the Veteran filed an application to reopen his claim.  

3.  Additional evidence received since the August 2004 rating action is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  

4.  A right shoulder disability, to include right acromioclavicular (AC) joint separation, was not shown during service or for many years thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of a right shoulder disability, to include right AC joint separation, and service; there is a preponderance of evidence against a finding that the Veteran's service-connected residuals of a comminuted fracture of the right wrist, with fasciotomy and degenerative joint disease, and/or service-connected partial ulnar nerve palsy of the right hand, caused or aggravated his right shoulder disability, to include right AC joint separation.      


CONCLUSIONS OF LAW

1.  The August 2004 rating action, in which the RO denied entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.160(d), 20.1103 (2010).        




2.  The evidence received since the August 2004 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).        

3.  A right shoulder disability, to include right AC joint separation, was not incurred in or aggravated by active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

At the outset, the Board notes that with respect to the Veteran's application to reopen his claim for service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).         

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 2009 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, in March 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the November 2009 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the February 2010 RO decision that is the subject of this appeal in its November 2009 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in November 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran did in fact receive a VA examination in December 2009, which was thorough in nature and provided a competent opinion addressing the pertinent question of whether the Veteran's currently diagnosed right shoulder disability, to include right AC joint separation, was related to his period of service, or in the alternative, was caused or aggravated by his service-connected right wrist and hand disabilities.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service- connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The Court has held that, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen, 7 Vet. App. at 439 for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codified Allen and added language that requires that a baseline level of severity of the nonservice- connected disease or injury must be established by medical evidence created before the onset of aggravation.





III.  New and Material Claim

The Veteran's original claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, was denied by the RO in an August 2004 rating decision.  At that time, the RO stated that there was no evidence showing that the Veteran had a current diagnosis of a sleep disorder, to include a sleep disorder that was related to his service-connected right wrist and hand disabilities.  The Veteran was provided notice of the decision and his appellate rights but did not subsequently file a timely appeal.  Therefore, the August 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the August 2004 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2004 rating action consisted of the Veteran's service treatment records, a letter from the Veteran, dated in October 2003, with attachments, and VA Medical Center (VAMC) outpatient treatment records, dated from October 2003 to January 2004.  

The Veteran's service treatment records show that in January 1990, he fell off a flat bed truck and sustained a Colles' fracture of the right wrist.  He subsequently developed compartment syndrome of the right forearm with partial ulnar nerve palsy.  The Veteran was treated with an external fixator and fasciotomy.  In July 1992, he underwent a right wrist arthroscopy.  In October 1992, the Veteran was treated for numbness of the right hand.  At that time, he stated that he was unable to move his right hand after waking up from sleep.  The assessment was paresthesia, ulnar distribution after sleeping.  He was advised to wear a wrist brace while sleeping.        

By a July 1993 rating action, the RO granted service connection for the residuals of a comminuted fracture of the right wrist (major), with fasciotomy and degenerative joint disease.  The RO also granted service connection for partial ulnar nerve palsy of the right hand (major).  

In a letter from the Veteran, dated in October 2003, he stated that due to the severity of his service-connected right wrist and hand disabilities, he developed a sleeping disorder.  He maintained that he experienced throbbing pain at night because of his right wrist and hand disabilities, which disturbed the amount of sleep he had every night.  According to the Veteran, he also had nightmares about his initial wrist injury.  He submitted a copy of a VAMC outpatient treatment record, dated in November 2000.  In the record, it was noted that according to the Veteran, he had daily numbness in his right wrist/forearm that would occasionally wake him at night.  The Veteran also submitted a copy of a VA progress note, dated in December 1993.  In the progress note, it was reported that according to the Veteran, he would wake up out of a sound sleep with the feeling that his right arm was missing because it had been amputated.  The Veteran indicated that he would relive the experience of injuring his arm, which he found very disturbing.        

VAMC outpatient treatment records, dated from October 2003 to January 2004, reflect that in October 2003, the Veteran underwent a mental status evaluation.  At that time, he stated that he had dreams about losing his arm and having it reattached.  It was noted that the Veteran had past episodes of sleep paralysis.  Diagnostic possibilities included sleep apnea.     

Evidence received subsequent to the unappealed August 2004 decision consists of, in pertinent part, VAMC outpatient treatment records, dated from November 1994 to March 2009, and a private medical record, dated in August 2004.   

VAMC outpatient treatment records, dated from November 1994 to March 2009, show that in June 2004, the Veteran enrolled in a six-class seminar on sleep disorders.  At that time, the Veteran stated that he had problems initiating and maintaining sleep.  He also reported that he had sleep apnea.  The records further reflect that in February 2009, it was noted that the Veteran had sleep apnea and was to continue with the continuous positive airway pressure (CPAP) device.

A private medical record shows that in August 2004, the Veteran spent one night in a sleep center in order to undergo a polysomnography.  Following the polysomnography, he was diagnosed with obstructive sleep apnea.      

In the August 2004 rating decision, one basis for denial of the claim was that there was no current disability, i.e. no current evidence of a sleep disorder.  Specifically, although there had been a diagnosis of possible sleep apnea, there was no confirmed diagnosis of sleep apnea.  The evidence above relates to this unestablished fact in that it reflects a current confirmed diagnosis of sleep apnea.  As this fact is necessary to substantiate the claim of whether the Veteran has a current disability related to service and/or service-connected disabilities, the Board finds that new and material evidence has been received.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the August 2004 rating decision and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  


IV.  Service Connection Claim -Right Shoulder

A.  Factual Background   

The Veteran's service treatment records are negative for any complaints or findings of a right shoulder disability, to include right AC joint separation.     

In May 2009, the Veteran raised the issue of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist and hand disabilities.  In support of his claim, he submitted a private medial statement from J.M.D., M.D., dated in May 2009.  In the statement, Dr. D. indicated that the Veteran had been treated for an injury to his right shoulder joint with impingement, rotator cuff pathology, painful arc syndrome for which he had debridement decompression Mumford procedure in March 2009.  According to Dr. D., with reasonable medical probability, it was his opinion that due to the injury the Veteran sustained in the armed service to his arm with a Colles' fracture and compartment syndrome, he may have developed a hand shoulder syndrome.  Thus, Dr. D. opined that the Veteran's right shoulder disability may be associated to that original in-service injury.        

In December 2009, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he had developed pain and stiffness in his right shoulder in 2003.  The pain became progressively worse and in 2009, he had loss of range of motion.  At that time, he underwent rotator cuff repair with bone shaving of the clavicle.  The Veteran noted that he was right hand dominant.  At the time of the examination, the Veteran had x-rays taken of his right shoulder.  The x-rays were reported to show a right AC joint separation which was approximately 1.24 centimeters (cm).  The examiner stated that the Veteran had worked at the United States Postal Service as a letter carrier but was retired.  The Veteran had retired due to physical and psychiatric problems, including back and shoulder problems.  Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with right AC joint separation.  The examiner opined that the Veteran's current right shoulder disability, diagnosed as right AC joint separation, was not permanently aggravated by his service-connected residuals of a comminuted fracture of the right wrist, with fasciotomy and degenerative joint disease, and/or service-connected partial ulnar nerve palsy of the right hand.  The examiner indicated that he could see no relationship between the Veteran's wrist injury and his right shoulder problem.  According to the examiner, the shoulder hand syndrome referred to shoulder problems resulting in hand problems, and not the reverse.  In addition, the examiner noted that the Veteran was having problems with his left shoulder and surgery was contemplated for his left shoulder.          

B.  Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a right shoulder disability, to include right AC joint separation, to include as secondary to service-connected right wrist and hand disabiities.    

The Veteran's service treatment records are negative for any complaints or findings of a right shoulder disability, to include right AC joint separation.  The first evidence of record of a diagnosis of a right shoulder disability is in March 2009, approximately 16 years after the Veteran's discharge.  At that time, the Veteran was treated for an injury to his right shoulder with impingement, rotator cuff pathology and underwent debridement decompression Mumford procedure.  In the Veteran's December 2009 VA examination, he was diagnosed with right AC joint separation.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

With respect to the nexus and secondary questions at hand, there is competent evidence that weighs in favor of and against the contended causal and secondary relationships.  The Court has held that it is the Board's duty to determine the credibility and weight of evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the Board may not ignore the opinion of a physician, it is free to discount the credibility of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion than another physician's opinion depending on factors such as reasoning employed by the physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  With these principles in mind, the Board will review the opinion evidence of record.

The Board has considered the May 2009 statement from Dr. J.M.D., in which he opined that the Veteran's current right shoulder disability may be associated with his original in-service right wrist injury.  Specifically, Dr. D. opined that due to the injury the Veteran sustained in the armed service to his right arm with a Colles' fracture and compartment syndrome, he may have developed a hand shoulder syndrome.  To the extent that Dr. D.'s opinion is offered to show that the Veteran's right shoulder disability, currently diagnosed as right AC joint separation, is related to his period of service, specifically his in-service right wrist injury, or, in the alternative, was caused or aggravated by his service-connected residuals of a comminuted fracture of the right wrist, with fasciotomy and degenerative joint disease, and/or service-connected partial ulnar nerve palsy of the right hand, the Board finds that this opinion is speculative in nature and a finding of service connection may not be based on a resort to speculation or remote possibility.  See  38 C.F.R. § 3.102 (2010).  A number of Court cases have provided discussion on this point of weighing medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  The Board observes that Dr. D. initially predicated his opinion as being with "reasonable medical probability."  However, when he provided his actual opinion, he used speculative language in that he opined that the Veteran "may" have developed a hand shoulder syndrome at the time of his in-service injury, and that his right shoulder disability "may" be associated to that original in-service injury.  As such, the Board does not afford this evidence any weight.

By contrast, the Board attaches significant probative value to the conclusion reached by the examiner from the Veteran's December 2009 VA examination.   In the December 2009 VA examination report, the examiner specifically stated that he had reviewed the Veteran's claims file.  The examiner stated that he could see no relationship between the Veteran's in-service right wrist injury and his current right shoulder problem, diagnosed as right AC joint separation.  According to the examiner, the shoulder hand syndrome referred to shoulder problems resulting in hand problems, and not the reverse.  Thus, the Veteran's service-connected right wrist and hand disabiities would not cause his right shoulder disability, to include his right AC joint separation.  In addition, the examiner noted that the Veteran was having problems with his left shoulder as well, the implication being that if the Veteran was having problems with both shoulders, there was no relationship to the in-service right wrist injury.  Moreover, the examiner specifically noted that the Veteran's current right shoulder disability, diagnosed as right AC joint separation, was not permanently aggravated by his service-connected residuals of a comminuted fracture of the right wrist, with fasciotomy and degenerative joint disease, and/or service-connected partial ulnar nerve palsy of the right hand.  The Board finds that this opinion is not speculative in nature, is based upon a review of the relevant evidence in the claims file and a thorough examination, and is supported by a rationale.  

The Board has considered the Veteran's statements to the effect that his current right shoulder disability, diagnosed as right AC joint separation, is either linked to his period of active service, specifically to his in-service right wrist injury, or, in the alternative, that his right shoulder disability was caused or aggravated by his service-connected residuals of a comminuted fracture of the right wrist, with fasciotomy and degenerative joint disease, and/or service-connected partial ulnar nerve palsy of the right hand.   In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has not been shown to possess the training or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.)  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the right shoulder disability, to include AC joint separation, and his period of service, and/or his service-connected right wrist and hand disabilities.  See Espiritu, 2 Vet. App. at 492; Moray v. Brown, 5 Vet. App. 211 (1993).       

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for a right shoulder disability, to include right AC joint separation, to include as secondary to service-connected right wrist and hand disabilities.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim for service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, and to this extent only, the claim is granted.  

Entitlement to service connection for a right shoulder disability, to include right AC joint separation, to include as secondary to service-connected right wrist and hand disabilities, is denied.   




REMAND

In view of the Board's decision above, the Veteran's claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected right wrist and hand disabilities, must be adjudicated on a de novo basis without regard to the finality of the August 2004 decision.       

In this case, to the extent that the Veteran is alleging that he experiences sleep impairment due to nightmares and the like, the Board notes that such sleep problems are symptoms of his service-connected schizoaffective disorder.  Thus, that symptomatology is already service-connected.  However, the Board observes that the Veteran is also alleging that due to the pain and numbness of his service-connected right wrist and hand disabilities, he has a sleep disorder because his sleep is interrupted.  Specifically, he contends that his sleep apnea is due to, or in the alternative, aggravated by, his service-connected right wrist and hand disabilities.  Therefore, given that the evidence of record shows that the Veteran has a current diagnosis of sleep apnea, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any sleep disorder, to include sleep apnea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the Veteran's claim for an initial evaluation in excess of 10 percent for schizoaffective disorder, the Board notes that in the January 2011 Central Office hearing, the Veteran stated that the symptomatology of his schizoaffective disorder had worsened.  He noted that he took medication for his symptoms.  Thus, in light of the foregoing, and given that the Veteran's last pertinent VA examination was in January 2007, the RO must afford the Veteran a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).

In regard to the earlier effective date issue, the Board notes that by an April 2004 rating action, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran subsequently filed a timely appeal.  In a July 2007 decision, the Board recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder.  In the decision, the Board granted service connection for schizoaffective disorder.  Pursuant to the Board's decision, the RO, in a November 2007 rating action, granted service connection for schizoaffective disorder and assigned a 10 percent disability rating effective from November 3, 2003.  

In a statement from the Veteran, dated in April 2008, he maintained that an effective date earlier than November 3, 2003, for the grant of service connection for schizoaffective disorder was warranted.  The Board construes this statement as an NOD with the effective date assigned for the grant of service connection for schizoaffective disorder.  In this regard, the RO has not yet issued an SOC with respect to the issue of entitlement to an effective date earlier than November 3, 2003, for the grant of service connection for schizoaffective disorder.  Although an SOC has not been issued, the Board notes that the aforementioned earlier effective date issue was included in the March and April 2010 supplemental statements of the case.  However, in no case will a supplemental statement of the case (SSOC) be used to announce decisions of the AOJ on issues not previously addressed in the SOC, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the SOC.  38 C.F.R. § 19.31.  An SSOC will not be sufficient to properly address this matter.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that an SSOC will not be used to announce an AOJ's decision on an issue not previously addressed in an SOC).  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.






Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran that addresses the issue of entitlement to an effective date earlier than November 3, 2003, for the grant of service connection for schizoaffective disorder.  The Veteran should also be informed of the requirements to perfect his appeal with respect to this issue.   If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, the aforementioned issue should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2010).

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following VA examinations:  

(A) an examination with a physician with appropriate expertise to determine the nature and etiology of any sleep disorder, to include sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. All special studies or tests deemed necessary by the examiner are to be accomplished.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following question:

Is it at least as likely as not (50 percent or more likelihood) that any sleep disorder, to specifically include sleep apnea, was caused or aggravated by the Veteran's service-connected residuals of a comminuted fracture of the right wrist, with fasciotomy and degenerative joint disease, and/or service-connected partial ulnar nerve palsy of the right hand?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

If the Veteran has a sleep disorder, to include sleep apnea, that was aggravated by his service-connected right wrist disability and/or right hand disability, the examiner is requested to provide an opinion as to the approximate baseline level of severity of such disability (e.g., slight, moderate) before the onset of aggravation.

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner is requested to provide a rationale for any opinion provided. 

(B) a psychiatric examination for the purposes of determining the current severity of his service-connected schizoaffective disorder.  The claims file should be furnished to the psychiatrist for his or her review.  The examiner is asked to report a Global Assessment of Functioning (GAF) score.  Any tests that are deemed necessary should be conducted.

3.  After completion of the above and any other development deemed necessary, the RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


